 1                                                                     District Judge Robert S. Lasnik

 2

 3

 4

 5

 6

 7

 8

 9                          UNITED STATES DISTRICT COURT FOR THE
                              WESTERN DISTRICT OF WASHINGTON
10                                      AT SEATTLE

11

12 KHATIDJA M. RAMZAN; MURTAZA M.                       CASE NO. C18-00332-RSL
   RAMZAN; SAVEEN M. RAMZAN,
                                                        STIPULATED MOTION FOR
13                                                      ORDER OF DISMISSAL
                                   Plaintiffs,
14                   v.

15 KIRSTJEN M. NIELSEN, L. FRANCIS
   CISSNA; UNITED STATES CITIZENSHIP
16 AND IMMIGRATION SERVICES,

17                                Defendants.

18                                      JOINT STIPULATION

19          The parties, through their undersigned counsel, hereby stipulate and agree that the I-485

20 applications for both Plaintiffs Khatidja Ramzan and Murtaza Ramzan were granted on December

21 4, 2018. Accordingly, because the claims are now moot, the parties hereby jointly move the Court

22 for an order dismissing the Complaint without claim of either party for attorney’s fees or costs.

23
     STIPULATED MOTION FOR ORDER OF DISMISSAL                            UNITED STATES ATTORNEY
24   Case No. C18-00332-RSL - 1                                          700 STEWART STREET, SUITE 5220
                                                                           SEATTLE, WASHINGTON 98101
                                                                                 (206) 553-7970
 1         Dated this 6th day of December, 2018.

 2

 3   ANNETTE L. HAYES
     United States Attorney                        GIBBS HOUSTON PAUW
 4
      /s/ Priscilla T. Chan           .             /s/    Robert H. Gibbs
 5   PRISCILLA T. CHAN, WSBA No. 28533             ROBERT H. GIBBS, WSBA No. 10909
     Assistant United States Attorney              Gibbs Houston Pauw
 6   Western District of Washington                1000 Second Avenue, Suite 1600
     United States Attorney’s Office               Seattle, Washington 98104
 7   700 Stewart Street, Suite 5220                Phone: 206-682-1080
     Seattle, Washington 98101-1271                Email: rgibbs@ghp-law.net
 8   Phone: 206-553-7970
     Email: Priscilla.Chan@usdoj.gov               Attorney for Plaintiffs
 9
     Attorneys for Defendants
10

11
                                              ORDER
12
           IT IS HEREBY ORDERED that this case is dismissed without an award of costs to
13 either party.

14         Dated this 19th day of December, 2018.

15
                                                A
                                                ROBERT S. LASNIK
16
                                                United States District Judge
17

18

19

20

21

22

23
     STIPULATED MOTION FOR ORDER OF DISMISSAL                           UNITED STATES ATTORNEY
24   Case No. C18-00332-RSL - 2                                         700 STEWART STREET, SUITE 5220
                                                                          SEATTLE, WASHINGTON 98101
                                                                                (206) 553-7970
